921 F.2d 276
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alexander M. BUTCHER, et al., Plaintiffs-Appellants,v.Steven J. FISHMAN, et al., Defendants-Appellees.
No. 90-1407.
United States Court of Appeals, Sixth Circuit.
Dec. 21, 1990.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and ALLEN, Senior District Judge.*
PER CURIAM.


1
Plaintiffs appeal orders of the district court dismissing their action and assessing sanctions.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in either regard.


3
As the reasons why the orders of the district court should be affirmed have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the orders of the district court are affirmed upon the reasoning of that court appearing in the transcript of the hearing conducted on February 8, 1990, and in the recommendations of the magistrate concerning the award of sanctions.


4
As we are not inclined to make the determination required by Fed.R.App.P. 38, we decline to award damages or double costs to appellees.  Costs are, however, to be taxed against appellants pursuant to Fed.R.App.P. 39.



*
 The Honorable Charles M. Allen, Senior United States District Judge for the Western District of Kentucky, sitting by designation